Citation Nr: 0611331	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-19 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an earlier effective date for increased 
compensation due to dependency.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50-percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Cleveland, Ohio and Newark, 
New Jersey.  The claims file was forwarded to the Board from 
the Newark RO.  

The claims must be further developed before being adjudicated 
by the Board.  So they are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

Reasons for remand

Entitlement to an earlier effective date for increased 
compensation due to dependency

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
It since has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (2005).  The VCAA potentially applies to 
all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him of information required to 
substantiate his claim, a broader VA obligation to obtain 
relevant records and advise him of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claim.

A preliminary review of the claims file reveals the veteran 
has not received the requisite VCAA notice regarding this 
claim.  See Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating the VCAA applies to claims for earlier effective 
dates).  The VCAA notices sent to the veteran in May 2003 and 
June 2004 dealt with the increased rating and TDIU issues 
only; there was no information regarding his claim for an 
earlier effective date.

Entitlement to an increased rating for PTSD, currently 
evaluated as 50-percent disabling

and

Entitlement to a TDIU

VA examination   

The veteran believes his PTSD is more severe than 50-percent 
disabling, entitling him to a higher rating.  He also 
contends this condition is so severe that he is unable to 
work and, therefore, also entitled to a TDIU.

Records show the veteran was last afforded a VA examination 
for his service-connected psychiatric disability in April 
2002, so about four years ago.  Consequently, another 
examination is needed to determine the current severity of 
this condition.  38 U.S.C.A. § 5103A(d) (West 2002); See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of the veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).



VCAA

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran 
was provided notice of what type of information and evidence 
was needed to substantiate his increased rating and TDIU 
claims, but he was not provided notice of the type of 
evidence necessary to establish effective dates for these 
claims.  As this question is involved in the present appeal, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which informs 
him that an effective date for the award of benefits will be 
assigned if an increased rating and/or TDIU is awarded, and 
also includes an explanation as to the type of evidence that 
is needed to establish an effective date.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  
This includes written notice of the 
evidence, if any, the veteran 
is expected to provide in support of 
his claim of entitlement to an earlier 
effective date for increased 
compensation due to dependency, and the 
evidence, if any, the RO will obtain 
for him.  Also advise him that he 
should submit any relevant evidence in 
his possession concerning this claim, 
including evidence that, prior to 
August 9, 2004, he submitted a 
Declaration of Status of Dependents 
(VA Form 21-686c).  

The VCAA letter also must include an 
explanation of the information or 
evidence needed to establish an 
effective date for the increased rating 
and TDIU claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion concerning the current 
severity of his PTSD.  The claims file 
should be made available to and 
reviewed by the examiner prior to the 
examination for the veteran's pertinent 
medical history.  The examiner should 
identify all of the symptoms or 
manifestations of the veteran's PTSD.  
The examiner should comment on the 
severity of symptoms and the impact of 
PTSD symptomatology upon the veteran's 
daily functioning.  The examiner must 
assign a Global Assessment of 
Functioning (GAF) score.  The examiner 
should indicate whether the service-
connected PTSD prevents the veteran 
from obtaining or maintain 
substantially gainful employment.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If they are not granted to 
the veteran's satisfaction, send him a 
supplemental statement of the case and 
give him time to respond to it before 
returning the claims to the Board for 
further appellate consideration.



The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





